 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Manufacturing Company,Inc. and SouthernMissouri-Arkansas District Council,InternationalLadies'Garment Workers'Union,AFLr-CIO, Peti-tioner.Case 26-RC-4918July 28, 1975DECISION ON REVIEW ANDCERTIFICATION OF RESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 25, 1975, the Acting Regional Directorfor Region 26 issued a Supplemental Decision andOrder in the above-entitled proceeding in which hesustained Petitioner's Objections 4 and 11 to conductaffecting the results of the election,and directed thata second electionbe conducted.' Thereafter, pur-suant to the National Labor Relations Board Rulesand Regulations,Series 8, as amended, the Employerfiled a request for review of the Acting RegionalDirector's Supplemental Decision on the grounds,in-ter alia,that he departed from officially reportedBoard precedent. The Petitioner filed an oppositionto the request for review.By telegraphic order dated May 15, 1975, the Na-tional Labor Relations Board granted the request forreview and stayed the election pending decision onreview.2 Thereafter, the Employer filed a brief on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review,includ-ing the Employer's brief on review, and makes thefollowing findings:In sustaining Petitioner's Objection 4, the ActingRegional Director found that in a speech to its em-ployees on the day before the election the Employererroneously informed the employees that the unioncards utilized by the Union during the campaignwere membership cards and that those employeeswho signed would automatically become members inthe event of a union victory.He further found such misrepresentation was sub-stantial, as the Employer referred to the Union'siThe tally ofballots for the election showed that of approximately 139eligible voters 108 cast valid ballots,of which 47were for,and 61 against,the Petitioner.There were 28 challenged ballots and novoid ballots TheActing Regional Director sustained 23 challenges,overruled 2, and made nodetermination with respect to the remaining 3 challenges as they were notdeterminative.2 The Petitioner also filed a request for review which was deniedby tele-graphic orderdated May 15, 1975constitutionto point out the requirements of unionmembership, including dues, as well as the possibilityof beingsubject to fines andassessments,and con-cluded that the Union had insufficient opportunityto respond.However, we find, in accord with the Employer'scontentions, that the employees could evaluate theerroneousinterpretation given the cards by the Em-ployer. Thus, the cards on their face did not purportto be membership cards but merely "authorize[d]"the Union to represent the signatory. Employees whosignedsuch cards are presumed to have read themand had an independent basis for evaluating the ac-curacy of the Employer's representations. Moreover,the legaleffect of the card was not a matter aboutwhich the employees couldassumewas in the pecu-liar knowledge of the Employer.3 Accordingly, Ob-jection 4 is overruled.Objection I 1 involves a handbill distributed by theEmployer about 3 hours before the election, stating,interalia,"The Labor Board contacted the Unionandrequired the Union to withdraw the charges thatwould have stopped the election."(Emphasis in theoriginal.)The Acting Regional Director concluded(1) that suchstatementwas a misrepresentation infact as theUnion was not "required" to withdraw thecharge but was only put on notice by the RegionalOffice that the 8(a)(5) allegation in the charges was a"blocking charge" which might result in cancellationof the election, and thereafter the Unionelectedtodelete the8(a)(5) allegation,4 and (2) that such mis-representationwas objectionable as an effort by theEmployer to place the Board's neutrality in question.We disagree.While it is not entirely accurate to say that theUnion was "required" to withdraw the charges, weare of the opinion that such choice of words in thesecircumstanceshad no impact on the election. More-over, contrary to the Acting Regional Director, wedo not find that the Employer's characterization ofthe withdrawal of the charges by the Union here isanalogousto a misrepresentation or mischaracteriza-tion of Board documents which the Board has foundobjectionable.' Nor do we find such conduct placed3The JeffreyManufacturingCompany,Morristown Division,180 NLRB701, 702 (1970);HollywoodCeramicsCompany,Inc,140 N LRB 221, 224, fn.10 (1962).Member Penello agrees with his colleague that the alleged misrepresenta-tion does not warrant setting aside the election, but so finds for the reasonsset forth in his dissenting opinions inEreno Lewis,217 NLRB No 45 (1975),andMedicalAncillaryServices,Inc., 212 NLRB 582 (1974).4 Employers attorney,who was in contact with the Regional Office, wasaware of the"blocking charge"and states he was told that if,upon noticefrom the Region,the Union would amend out the reference to an 8(a)(5)allegation the election could proceed as scheduled He was later advised ofthe filing of the second amended charge5 See. e.g.Dubte-Clark Co., Incorporated,209 NLRB 217 (1974);Rebmar,Inc, 173 NLRB1434 (1968).Member Penello agrees with his colleague in the majority that the219 NLRB No. 138 HOWARD MANUFACTURING COMPANY, INC.the Board's neutrality into question .6 Objection I I istherefore overruled.Accordingly, as both objections have been over-ruled and the, tally of ballots shows that a majority ofthe valid balks have notbeen castin favor of thePetitioner,we shallcertify theresults ofthe election.CERTIFICATION OF RESULTS OF ELECTIONIt ishereby certified that a majority of the validballots have not been cast for Southern Missouri-Ar-kansasDistrict Council, International Ladies' Gar-ment Workers' Union, AFL-CIO, and that said la-bor organization is not the exclusive representative ofall the employees, in the unit herein involved, withinthemeaning of Section 9(a) of the National LaborRelations Act, as amended.Employer's characterization of thewithdrawal ofthe charges herein is notanalogous to a misrepresentation or mischaracterization of Board docu-ments.However,in reaching this result, he does not rely on the Board'sdecisioninDubie-Clark Co., Incorporated,in which he dissented.6 Cf.J.Ray McDermott & Co., Inc.,215 NLRB No. 104 (1974).639MEMBER FANNING,dissenting:Iwould affirm the Acting Regional Director's sus-taining of Objection 11. I believe that the Employer'smisstatement,distributed via a handbill only 3 hoursbefore the election, was misleading and inaccurate.The Employer, by stating that the Board had "re-quired" the Petitioner to withdraw its charges, seri-ously mischaracterized the actions of both the Boardand Petitioner. Petitioner had the right to file itscharges.The Board informed Petitioner that its8(a)(5) charge was a "blocking charge" which mightnecessitatepostponing the election. Thereupon, Peti-tioner elected to amend its charge and delete the8(a)(5) allegation. By inaccurately stating that theBoard "required" withdrawal of the charges, the Em-ployer made a last-minute effort togain apartisanadvantage which might place the Board's neutralityin question. On the basis ofDubie-Clark Co., Inc.,209 NLRB 217 (1974), I would affirm the Acting Re-gional Director's sustaining of Objection II and setaside the election.